                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


TYLER MILLER                                                                      PLAINTIFF


v.                                 Case No. 4:17-cv-04104


TYSON FOODS, INC.                                                              DEFENDANT

                                           ORDER

       Before the Court is the Report and Recommendation filed on January 23, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 21. Judge Bryant recommends that Plaintiff’s Motion to Dismiss (ECF No. 19) be granted

and that this case be dismissed without prejudice. The parties have not filed objections to the

Report and Recommendation and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon

review, the Court adopts Judge Bryant’s Report and Recommendation in toto. Accordingly,

Plaintiff’s Motion to Dismiss (ECF No. 19) should be and hereby is GRANTED and this matter

is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 12th day of February, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          United States District Judge
